UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1693



MAURICE WILSON, a/k/a Maurice Wilson Iguade, a/k/a Maurice
Amafeyaga Iguade,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A92-005-771)


Submitted:   March 27, 2008                 Decided:   April 22, 2008


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mary Ann Berlin, Baltimore, Maryland, for Petitioner. Jeffrey S.
Bucholtz, Acting Assistant Attorney General, M. Jocelyn Lopez
Wright, Assistant Director, Eric W. Marsteller, OFFICE OF
IMMIGRATION LITIGATION, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Maurice   Wilson,    a/k/a      Maurice    Wilson     Iguade,    a/k/a

Maurice   Amafeyaga      Iguade,    a    native    and     citizen   of    Nigeria,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reopen his immigration

proceedings.     We find that we lack jurisdiction to review Wilson’s

claim that the Board should have exercised its sua sponte power to

reopen his removal proceedings. See Ali v. Gonzales, 448 F.3d 515,

518 (2d Cir. 2006) (collecting cases).                   We therefore deny the

petition for review.          We dispense with oral argument because the

facts   and    legal    contentions     are     adequately    presented       in   the

materials     before    the    court    and     argument    would    not   aid     the

decisional process.

                                                                  PETITION DENIED




                                        - 2 -